Morton, J.
In the division of the town of Danvers, that part which included School District No. 11 was set off to and became a part of South Danvers. There can be no doubt, we think, that the school district did .not lose its right in the fund because it was incorporated into and became a part of the town of South Danvers. We are also inclined to think that, when the town of South Danvers was redistricted, the fund passed to School District No. 2, which embraced substantially the same territory as School District No. 11, and which it is alleged in the bill, and not denied in the answers, “ was created and established in its place and stead.” All parties interested seem to have acted according to this view of the matter.
The trustee chosen by School District No. 11 paid over the income of the fund to and for the benefit of School District No. 2, in accordance with rules and regulations adopted by the latter, and on his death the district chose a successor, who received the fund and continued to hold and manage it, and to pay over the income to the treasurer of the district until the district was abolished, in 1869, by the provisions of chapter 110 and chapter 423 of that year; and this course, we think, was according to the law as laid down in Stoneham v. Richardson, 23 Pick. 62, and in Danvers v. Tapley, 1 Allen, 49. If the fund had been invested in a schoolhouse in School District No. 11, it is clear that under those decisions the schoolhouse would have passed to and vested in School District No. 2 in South Danvers. Such also would have been the case, we think, if it had been invested in school apparatus for the benefit of District No. 11. It is carrying the principle but little further to apply it to a fund belonging to and administered by a district for the benefit of its schools; and, in the absence of any legislation making a different disposition of the property, we think that it fairly may be assumed that the Legislature intended that, when one school district was abolished, and another embracing substantially the same territory was established in its place and stead, the newly established district should succeed to the property of the district which was abolished, so far as such property was held by it for school purposes.
*487The remaining question is, Who was entitled to the fund on the abolition of the district in 1869? We think it is plain that tlie town of South Danvers, or of Peabody as it then was and now is (St. 1868, c. 121), was entitled to it. By St. 1869, c. 110, § 1, the school district system was abolished, and by § 2 it was provided that “ each town in which the district system now exists shall forthwith take possession of all the schoolhouses, land, apparatus, and other property owned and used by the several school districts therein, which said districts might properly convey, . . . provided . . . that any money or property held in trust by virtue of any gift, devise, or bequest for the benefit of any school district now existing shall hereafter continue to be held and used in the same manner, and for the same purpose, according to the terms thereof.” By virtue of this section, we think that the fund became vested in the town of Peabody, to be used by it in accordance with the vote of the town of Danvers, under which it was originally distributed to School District No. 11, namely, “ for school purposes and no other.” The school district could make such rules and regulations consistent with the nature of the gift for its use and management as they saw fit, and the town of Peabody can do the same when the fund comes into its possession. The persons appointed trustees must be regarded as agents of the districts appointing them, and of the districts for whose benefit they held the fund. They acquired no right or title to it as against the district appointing them. Although the votes in regard to putting the fund in trust, and expending one half on school apparatus and the school library, and the other half in defraying incidental expenses of the school district, contained the terms on which the trustees received the fund, they were not so much in the nature of a contract as of revocable directions to agents respecting the custody and disposition of the fund and its income. The fund continued to belong to School District No. 11 after Sutton was appointed trustee. On the abolition of District No. 11, District No. 2 succeeded to the rights of the former in the fund; and, as already observed, on the abolition of District No. 2 the town of Peabody became entitled to it under the statute.
We think that a decree should be entered directing the fund to be paid over to the town of Peabody, to be used in the same *488manner and for the same purpose as provided in the vote of the town of Danvers under which the same was originally distributed to School District No. 11 in that town. No objection has been taken in respect to parties, and we therefore have not considered whether the plaintiffs had a locus standi.

So ordered.